Case: 15-11518   Date Filed: 07/06/2016   Page: 1 of 7


                                                     [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11518
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 7:14-cr-00020-HL-TQL-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

CHARLIE JAMES STEVENS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                              (July 6, 2016)



Before WILSON, ROSENBAUM, and EDMONDSON, Circuit Judges.
              Case: 15-11518     Date Filed: 07/06/2016   Page: 2 of 7


PER CURIAM:



      Charlie Stevens appeals his conviction and 160-month sentence after

pleading guilty to one count of possession with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(c). No reversible error has been shown;

we affirm.



                                          I.



      On appeal, Stevens first argues that his guilty plea was not entered

knowingly and voluntarily. Because Stevens failed to object to the adequacy of his

plea proceedings in the district court, we review this argument only for plain error.

See United States v. Mosley, 173 F.3d 1318, 1322 (11th Cir. 1999).

      In determining whether a plea was knowing and voluntary, the district court

must address three core concerns underlying Fed. R. Crim. P. 11: (1) whether the

plea was free from coercion; (2) whether defendant understood the nature of the

charges; and (3) whether defendant understood the consequences of his guilty plea.

United States v. Hernandez-Fraire, 208 F.3d 945, 949 (11th Cir. 2000).

      The district court committed no plain error in determining that Stevens’s

guilty plea was knowing and voluntary. First, nothing evidences that Stevens was


                                          2
              Case: 15-11518     Date Filed: 07/06/2016    Page: 3 of 7


coerced into pleading guilty. Although Stevens’s trial lawyer advised Stevens

strongly to plead guilty, Stevens’s lawyer stressed repeatedly that the final decision

about whether to plead guilty or to proceed to trial was up to Stevens. “A

defendant cannot complain of coercion where his attorney, employing his best

professional judgment, recommends that the defendant plead guilty.” United

States v. Buckles, 843 F.2d 469, 472 (11th Cir. 1988).

      We also reject Stevens’s contention that he was coerced by the government.

Although the prosecutor told Stevens at the plea hearing that the government’s plea

offer (in which the government agreed to dismiss two of the three counts against

Stevens and to withdraw the section 851 enhancement) would expire at the end of

the day, that notice amounted to no coercion. Stevens still had ample time to

consider his options and to discuss his plea with his lawyer. The deadline imposed

only the common pressure faced by all defendants who consider pleading guilty.

See id. (“All pleas of guilty are the result of some pressures or influences on the

mind of the defendant.”).

      Moreover, at the plea hearing, the district court expressly told Stevens that

the decision whether to plead guilty was up to him and gave Stevens several

opportunities to discuss the decision with his lawyer. Then, Stevens declared that

he had not been coerced into pleading guilty; and a strong presumption exists that

statements made during the plea colloquy are true. See United States v. Medlock,


                                          3
                Case: 15-11518       Date Filed: 07/06/2016       Page: 4 of 7


12 F.3d 185, 187 (11th Cir. 1994). That Stevens struggled with the difficult

decision about whether to plead guilty is no evidence that his plea was coerced.

       The record also demonstrates that Stevens understood the charges against

him. Given the district court’s statement of the charge, the “simple” nature of the

charge, and Stevens’s stipulation to the facts supporting the charge -- in addition to

Stevens’s statement that he understood the charge against him -- the district court

committed no plain error in determining that Stevens in fact understood the nature

of the charge. See United States v. Puentes-Hurtado, 794 F.3d 1278, 1286 (11th

Cir. 2015) (the sentencing court’s short statement of the charge was sufficient

when defendant was charged with a “simple” offense: conspiracy to possess with

intent to distribute drugs).

       About Rule 11’s third “core concern”, the district court informed Stevens of

his right to plead not guilty, his right to assistance of counsel at trial, his right to

confront and cross-examine witnesses at trial, and his right against self-

incrimination. See Hernandez-Fraire, 208 F.3d at 950-51. The government also

explained the terms of the plea agreement, including the possible penalties Stevens

would face if he pleaded guilty compared to the possible penalties he could face if

he proceeded to trial and was found guilty. 1 Because Stevens was informed of the


1
  The government explained expressly that if Stevens was found guilty after trial, he would face
a sentencing range between 262 and 327 months’ imprisonment. In the alternative, Stevens
would face a sentencing range of only 151 to 188 months’ imprisonment if he pleaded guilty
                                                4
                Case: 15-11518        Date Filed: 07/06/2016       Page: 5 of 7


rights he was giving up by pleading guilty and of the possible sentences he could

receive under the plea agreement, the district court found properly that Stevens

understood the consequences of pleading guilty. 2



                                                II.



       Stevens next challenges the district court’s determination that Stevens’s

2003 Georgia felony conviction for possession with intent to distribute marijuana

qualified as a “controlled substance offense” for purposes of applying the career

offender enhancement under U.S.S.G. § 4B1.1(a). Because Stevens raises this

argument for the first time on appeal, we review only for plain error. See United

States v. Bonilla, 579 F.3d 1233, 1238 (11th Cir. 2009).

       The Guidelines define a “controlled substance offense” as “an offense under

federal or state law, punishable by imprisonment for a term exceeding one year,

that prohibits . . . the possession of a controlled substance . . . with intent to

manufacture, import, export, distribute, or dispense.” U.S.S.G. § 4B1.2(b).



pursuant to the plea agreement.
2
  To the extent Stevens contends his plea was rendered involuntary by his trial lawyer’s failure to
pursue a motion to suppress evidence, that argument is in essence a claim of ineffective
assistance of counsel. We decline to consider that claim on direct appeal; the issue is more
appropriately addressed in a motion to vacate under 28 U.S.C. § 2255, on a more fully developed
record. See United States v. Puentes-Hurtado, 794 F.3d 1278, 1285 (11th Cir. 2015).
                                                 5
               Case: 15-11518    Date Filed: 07/06/2016    Page: 6 of 7


       Georgia law makes it “unlawful for any person to possess, have under his or

her control, manufacture, deliver, distribute, dispense, administer, purchase, sell, or

possess with intent to distribute marijuana.” O.C.G.A. § 16-13-30(j)(1). A person

who violates section 16-13-30(j)(1) is guilty of a felony and “shall be punished by

imprisonment for not less than one year nor more than ten years.” Id. § 16-13-

30(j)(2).

       Because section 16-13-30(j)(1) lists disjunctively “possession” and

“possession with intent to distribute” -- thereby creating separate offenses -- the

statute is divisible. See Descamps v. United States, 133 S. Ct. 2276, 2281 (2013)

(a statute is “divisible” when it “sets out one or more elements of the offense in the

alternative”); see also Vines v. State, 675 S.E.2d 260, 264-65 (Ga. Ct. App. 2009)

(finding evidence sufficient to support conviction for possession of marijuana

under O.C.G.A. § 16-13-30(j)(1), but vacating a conviction for possession with

intent to distribute where insufficient evidence existed of defendant’s intent to

distribute).

       Thus, we apply the modified categorical approach in determining which of

the alternative crimes established in O.C.G.A. § 16-13-30(j)(1) formed the basis

for Stevens’s 2003 conviction. See Descamps, 133 S. Ct. at 2283-84. Here, the

undisputed facts in Stevens’s PSI show that Stevens was convicted under Georgia

law of possession with intent to distribute marijuana (not mere possession of


                                           6
              Case: 15-11518     Date Filed: 07/06/2016   Page: 7 of 7


marijuana). Cf. United States v. Ramirez-Flores, 743 F.3d 816, 823 (11th Cir.

2014) (“a sentencing court applying the modified categorical approach may

consider undisputed facts contained in the PSI”).

      Stevens’s 2003 conviction thus satisfies each of the criteria under the

Guidelines’ definition of a “controlled substance offense.” First, Stevens was

convicted of a state offense punishable by at least one year in prison. Second,

Stevens was convicted of possession with intent to distribute marijuana: a

controlled substance under federal law. See 21 U.S.C. §§ 802(6); 812, Schedule

I(c)(10) (listing marijuana as a Schedule I controlled substance). That marijuana

may not constitute a “controlled substance” under Georgia law is immaterial. The

Guidelines are governed by definitions set forth in federal law, not state law.

United States v. Tamayo, 80 F.3d 1514, 1523 (11th Cir. 1996). Moreover, because

Stevens’s conviction was punishable as a felony under Georgia law, it qualified as

a “prior felony conviction” under the Guidelines. See U.S.S.G. §§ 4B1.2

comment. 1 (defining “prior felony conviction” as a conviction punishable as a

felony under either federal or state law). The district court committed no plain

error in concluding that Stevens’s 2003 conviction constituted a qualifying

conviction for purposes of the career offender enhancement in section 4B1.1(a).

      AFFIRMED.




                                          7